998 A.2d 1195 (2010)
297 Conn. 928
Nelson E. ARRIAGA
v.
COMMISSIONER OF CORRECTION.
SC 18659.
Supreme Court of Connecticut.
Decided July 22, 2010.
David J. Reich, special public defender, in support of the petition.
The petitioner Nelson E. Arriaga's petition for certification for appeal from the Appellate Court, 120 Conn.App. 258, 990 A.2d 910 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly dismiss the petitioner's habeas corpus petition for lack of subject matter jurisdiction?"